DETAILED ACTION

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/22 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/18/22.
a. Independent claim 1 has been amended.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang et al. (US 2010/0161741, “Jiang”) in view of Kanljung et al. (US 6,438,108, “Kanljung”).
Regarding claim 1, Jiang discloses a method of reducing a bandwidth usage of a network, the method comprising:
- intercepting a plurality of data packets transmitted between a source Transmission Control Protocol (TCP) client and one or more destination TCP clients (Jiang, See fig.1 and ¶.20, the firewall, which is located between a client and a server, intercepts the SYN+ACK message and forward the SYN+ACK message to the client during setting up a TCP connection).
- extracting one or more TCP acknowledgements created by the one or more destination TCP clients within the plurality of data packets (Jiang, See 830 fig.8 and ¶.55, server capabilities may be detected from information in the SYN+ACK message (block 830). For example, firewall 450 may read information from the SYN+ACK message. In one implementation, firewall 450 may read information from the MSS field, the WS field, the SACK field, and/or the window size field of the SYN+ACK message; Examiner’s Note: extracting to read information).
Jiang discloses that “public link interface includes components for processing and/or buffering data units received from public network or for transmission to public network” (See ¶.38), but does not explicitly discloses what Kanljung discloses,
- buffering the TCP acknowledgements for a predetermined amount of time (Kanljung, See 3 fig.3, which shows a last received client Ack and a last sent client Ack from/to a client, “ack1” and “ack2”; See 110 fig.5 and col.5, lns.41-43, each of the regenerated acknowledgments are scheduled for transmission to the receiver system at an interval of Δt/n (i.e., their original interval prior to compression) at step 110; See col.3, lns.50-52, the acknowledgments are regenerated in their original order from the acknowledgment queue and are transmitted onward to the sending system at a preselected interval that may be based on the original separation between acknowledgments within the acknowledgment queue; See 105 fig.5, the regenerated acknowledgements are queued/buffered in their original order for transmission; Examiner’s Note: Kanljung also discloses that the sent packet is intercepted by an acknowledgment decompressor prior to receipt by the sending system, See, col.3, lns.42-54);
- summarizing the TCP acknowledgements once the predetermined amount of time has elapsed into one or more summary acknowledgements (Kanljung, See col.5, lns.25-32, the single acknowledgment packet also includes the time that has elapsed between the insertion of the first and last acknowledgments in the queue (FIG. 2) prior to compression Δt 85. After compression, the packet is reinserted into the queue for transmission on the reverse path. Since the queue is now empty, the packet is transmitted as soon as the packet currently being transmitted by the receiving system has been transmitted; col.3, lns.34-41, the single acknowledgment packet includes the first acknowledgment of the plurality of acknowledgments, the number of total acknowledgments contained within the plurality of acknowledgments, a difference between each sequence identifier for the acknowledgments and the time lapse between insertion of the first acknowledgment and the last acknowledgment within the acknowledgment queue).
Jiang further discloses,
- transmitting the one or more summary acknowledgements to the destination clients (Jiang, See 7 & 8 fig.11, the firewall as an intercepted intermediate node sends ACK to client and server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “buffering the TCP acknowledgements for a predetermined amount of time; summarizing the TCP acknowledgements once the predetermined amount of time has elapsed into one or more summary acknowledgements” as taught by Kanljung into the system of Jiang, so that it provides a way of reducing the risk of congestion, the risk of congestion related losses causing slow starts and reduced throughput are minimized and the faster transmission of acknowledgments provide for faster detection and retransmission (Kanljung, See col.5, lns.60-67).

Regarding claim 4, it is a system claim corresponding to the method claim 1, except the limitation “a network device located between the source TCP client and the one or more destination TCP (See fig.1, a firewall as an intercepting intermediate node)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang in view of Kanljung and further in view of Jagadeeswaran et al. (US 2011/0185073, “Jagadeeswaran”).
Regarding claim 2, Jiang and Kanljung do not explicitly discloses what Jagadeeswaran discloses “the TCP acknowledgements are related to a single TCP session (See ¶.227, sharing of ACK packet for each TCP session).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “the TCP acknowledgements being related to a single TCP session” as taught by Jagadeeswaran into the system of Jiang and Kanljung, so that it provides a way of setting for a particular client and/or server during a session (Jagadeeswaran, See ¶.232).

Regarding claim 3, Jiang and Kanljung do not explicitly disclose what Jagadeeswaran discloses “the TCP acknowledgements are related to a plurality of TCP sessions (See ¶.226-227, TCP sessions).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of "the TCP acknowledgements being related to a plurality of TCP sessions” as taught by Jagadeeswaran into the system of Jiang and Kanljung, so that it provides a way of a plurality of sessions by using option number that identifying option field within ACK data packet (Jagadeeswaran, See ¶.227).

Regarding claims 5 and 6, they are claims corresponding to claims 9 & 10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations at the Examiner’s best by adding Examiner’s Note for more details, using the prior art of record in the current prosecution of the claims and a newly found prior art by Jiang. The previous 103 rejection over Nagaraj in view of Kanljung has been replaced with a new 103 rejection over Jiang in view of Kanljung.
At 4-6, applicant argues that “Kanljung does not disclosure consolidating or summarizing several acknowledgements into a single acknowledgement, it merely discloses compressing acknowledgements, which is dissimilar as the processing for the compressed acknowledgement must be done by the client which would not know how to handle the decompression, unless the compression is standardized as part of the TCP protocol (which would be a lengthy and Page 4 of 6Application No. 16/829,308Attorney Docket No. 0187-5USC4Response Filed: April 18, 2022Reply to Office Action of: March 24, 2022complicated process) or the client software is customized to handle the decompression, therefore not all TCP clients would be able to handle the compressed acknowledgements. In the Applicant's claims, the node handles the summarizing and sends a single acknowledgement can be interpreted by any clients using standard TCP protocol.” [applicant’s emphasis added].
In reply, applicant claims “summarizing the TCP ACKs into one or more summary ACKs” and therefore, the limitations “summarizing the TCP ACKs into one or more summary ACKs read on:
[Col.5, lines 25-32] of Kanljung discloses “the single acknowledgment packet also includes the time that has elapsed between the insertion of the first and last acknowledgments in the queue” [emphasis added].
[Col.3, lines 34-41] of Kanljung discloses “the single acknowledgment packet includes the first acknowledgment of the plurality of acknowledgments, the number of total acknowledgments contained within the plurality of acknowledgments, a difference between each sequence identifier for the acknowledgments and the time lapse between insertion of the first acknowledgment and the last acknowledgment within the acknowledgment queue” [emphasis added].
In other words, the plurality of ACKs is summarized into one single ACK packet and the single ACK packet also includes the summarized information of the time that has elapsed between the insertion of the first and last ACKs in the queue.
Therefore, ordinary skill in the art at the time of applicant's invention to apply the method of buffering the TCP acknowledgements for a predetermined amount of time; summarizing the TCP acknowledgements once the predetermined amount of time has elapsed into one or more summary acknowledgements as taught by Kanljung into the system of Jiang, so that it provides a way of reducing the risk of congestion, the risk of congestion related losses causing slow starts and reduced throughput are minimized and the faster transmission of acknowledgments provide for faster detection and retransmission (Kanljung, See col.5, lns.60-67). Therefore, the examiner disagrees respectfully.
 	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 7:00 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/            Primary Examiner, Art Unit 2411